CODEXIS, INC.

JOHN NICOLS

RESTRICTED STOCK GRANT NOTICE AND

RESTRICTED STOCK AGREEMENT

Codexis, Inc., a Delaware corporation, (the “Company”), hereby grants to the
individual listed below (“Participant”), the number of shares (the “Shares”) of
the Company’s common stock (“Stock”) set forth below. These Shares are subject
to all of the terms and conditions as set forth herein and in the Restricted
Stock Agreement attached hereto as Exhibit A (the “Restricted Stock Agreement”)
(including without limitation the Restrictions on the Shares set forth in the
Restricted Stock Agreement), which is incorporated herein by reference. Unless
otherwise defined herein, the terms are defined in Article 1 of the Restricted
Stock Agreement.

 

Participant’s Name:   

John J. Nicols

  Grant Date:   

June 13, 2012

  Total Number of Shares of Restricted Stock:   

750,000 shares

  Vesting Commencement Date:   

June 13, 2012

  Vesting Schedule:    The Shares subject to this Award shall vest and be
released from the Restrictions (as defined in the Restricted Stock Agreement) as
to 25% of the total number of Shares on each anniversary of the Vesting
Commencement Date so that 100% of the Shares shall be released from such
Restrictions on the fourth (4th) anniversary of the Vesting Commencement Date,
subject to Participant continuing to provide services to the Company through
each such vesting date. Termination:    Subject to Section 2.2 of the Restricted
Stock Agreement, if Participant ceases to be an Employee, Consultant or Director
prior to the applicable vesting date, all Shares of Restricted Stock that have
not become vested on or prior to the date of such Termination of Service (after
taking into consideration any vesting that may occur in connection with such
Termination of Service, if any) will thereupon be automatically forfeited by
Participant without payment of any consideration therefor.

By executing this Grant Notice below, Participant agrees to be bound by the
terms and conditions of the Restricted Stock Agreement and this Grant Notice.
Participant has reviewed the Restricted Stock Agreement and this Grant Notice in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Grant Notice and fully understands all provisions of this Grant
Notice and the Restricted Stock Agreement. Participant hereby agrees to accept
as binding, conclusive and final all decisions or interpretations of the
Committee upon any questions arising under this Grant Notice or the Restricted
Stock Agreement. In addition, Participant agrees that the Company, in its sole
discretion, may satisfy any withholding obligations in accordance with
Section 2.2(d) of the Restricted Stock Agreement by (i) withholding Shares
otherwise releasable to Participant upon vesting of the Shares, (ii) instructing
a broker on Participant’s behalf to sell shares of Stock otherwise releasable to
Participant upon vesting of the Shares and submit the proceeds of such sale to
the Company or (iii) using any other method permitted by Section 2.2(d) of the
Restricted Stock Agreement. If Participant is married, his or her spouse has
signed the Consent of Spouse attached to this Grant Notice as Exhibit B.

 

CODEXIS, INC.:    PARTICIPANT: By:   

/s/ Douglas T. Sheehy

   By:  

/s/ John J. Nicols

Print Name:   

Douglas T. Sheehy

   Print Name:  

John J. Nicols

Title:   

SVP, General Council & Secretary

     Address:   

200 Penobscot Drive

   Address:  

 

  

Redwood City, CA 94063

    

 



--------------------------------------------------------------------------------

EXHIBIT A

TO JOHN NICOLS RESTRICTED STOCK GRANT NOTICE

RESTRICTED STOCK AGREEMENT

Pursuant to the Restricted Stock Grant Notice (the “Grant Notice”) to which this
Restricted Stock Agreement (the “Agreement”) is attached, Codexis, Inc., a
Delaware corporation, (the “Company”), effective as of the Grant Date set forth
in the Grant Notice, has granted to Participant an award (the “Award”)
consisting of the number of shares of restricted stock set forth in the Grant
Notice (the “Shares”), subject to the restrictions and risk of forfeiture set
forth herein.

ARTICLE I.

DEFINED TERMS

Wherever the following terms are used in this Agreement, they shall have the
meanings specified below.

1.1 “Administrator” shall mean the Committee.

1.2 “Board” shall mean the Board of Directors of the Company.

1.3 “Change in Control” shall mean and includes each of the following:

(a) A transaction or series of transactions (other than an offering of Stock to
the general public through a registration statement filed with the Securities
and Exchange Commission) whereby any “person” or related “group” of “persons”
(as such terms are used in Sections 13(d) and 14(d)(2) of the Exchange Act)
(other than the Company, any of its parents or subsidiaries, an employee benefit
plan maintained by the Company or any of its subsidiaries or a “person” that,
prior to such transaction, directly or indirectly controls, is controlled by, or
is under common control with, the Company) directly or indirectly acquires
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act)
of securities of the Company possessing more than 50% of the total combined
voting power of the Company’s securities outstanding immediately after such
acquisition; or

(b) During any period of two consecutive years, individuals who, at the
beginning of such period, constitute the Board together with any new director(s)
(other than a director designated by a person who shall have entered into an
agreement with the Company to effect a transaction described in Section 1.2(a)
or Section 1.2(c)) whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of the
two-year period or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority thereof; or

(c) The consummation by the Company (whether directly involving the Company or
indirectly involving the Company through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination or (y) a sale or
other disposition of all or substantially all of the Company’s assets in any
single transaction or series of related transactions or (z) the acquisition of
assets or stock of another entity, in each case other than a transaction:

(i) Which results in the Company’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being

 

A-1



--------------------------------------------------------------------------------

converted into voting securities of the Company or the person that, as a result
of the transaction, controls, directly or indirectly, the Company or owns,
directly or indirectly, all or substantially all of the Company’s assets or
otherwise succeeds to the business of the Company (the Company or such person,
the “Successor Entity”)) directly or indirectly, at least a majority of the
combined voting power of the Successor Entity’s outstanding voting securities
immediately after the transaction, and

(ii) After which no person or group beneficially owns voting securities
representing 50% or more of the combined voting power of the Successor Entity;
provided, however, that no person or group shall be treated for purposes of this
Section 1.2(c)(ii) as beneficially owning 50% or more of combined voting power
of the Successor Entity solely as a result of the voting power held in the
Company prior to the consummation of the transaction; or

(d) The Company’s stockholders approve a liquidation or dissolution of the
Company.

The Administrator shall have full and final authority, which shall be exercised
in its discretion, to determine conclusively whether a Change in Control of the
Company has occurred pursuant to the above definition, and the date of the
occurrence of such Change in Control and any incidental matters relating
thereto.

1.4 “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

1.5 “Committee” shall mean the Compensation Committee of the Board.

1.6 “Consultant” shall mean any consultant or adviser engaged to provide
services to the Company or any Subsidiary that qualifies as a consultant under
the applicable rules of the Securities and Exchange Commission for registration
of shares on a Form S-8 Registration Statement.

1.7 “Employee” shall mean any officer or other employee (as determined in
accordance with Section 3401(c) of the Code and the Treasury Regulations
thereunder) of the Company or of any Subsidiary.

1.8 “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.

1.9 “Fair Market Value” shall mean, as of any given date, the value of a share
of Stock determined as follows:

(a) If the Stock is listed on any established stock exchange (such as the New
York Stock Exchange, the NASDAQ Global Market and the NASDAQ Global Select
Market) or national market system, its Fair Market Value shall be the closing
sales price for a share of Stock as quoted on such exchange or system for such
date or, if there is no closing sales price for a share of Stock on the date in
question, the closing sales price for a share of Stock on the last preceding
date for which such quotation exists, as reported in The Wall Street Journal or
such other source as the Administrator deems reliable;

(b) If the Stock is not listed on an established stock exchange or national
market system, but the Stock is regularly quoted by a recognized securities
dealer, its Fair Market Value shall be the mean of the high bid and low asked
prices for such date or, if there are no high bid and low asked prices for a
share of Stock on such date, the high bid and low asked prices for a share of
Stock on the last preceding date for which such information exists, as reported
in The Wall Street Journal or such other source as the Administrator deems
reliable; or

 

A-2



--------------------------------------------------------------------------------

(c) If the Stock is neither listed on an established stock exchange or a
national market system nor regularly quoted by a recognized securities dealer,
its Fair Market Value shall be established by the Administrator in good faith.

1.10 “Non-Employee Director” shall mean a Director of the Company who is not an
Employee.

1.11 “Subsidiary” means any entity (other than the Company), whether domestic or
foreign, in an unbroken chain of entities beginning with the Company if each of
the entities other than the last entity in the unbroken chain beneficially owns,
at the time of the determination, securities or interests representing more than
50% of the total combined voting power of all classes of securities or interests
in one of the other entities in such chain.

1.12 “Termination of Service” shall mean the time when the employee-employer
relationship between Participant and the Company or any Subsidiary is terminated
for any reason, including, without limitation, a termination by resignation,
discharge, death, disability or retirement; but excluding terminations where
Participant simultaneously commences or remains in employment or service with
the Company or any Subsidiary. The Administrator, in its sole discretion, shall
determine the effect of all matters and questions relating to a Termination of
Service, including, without limitation, the question of whether a Termination of
Service resulted from a discharge for cause and all questions of whether
particular leaves of absence constitute a Termination of Service.

ARTICLE II.

GRANT OF RESTRICTED STOCK

2.1 Grant of Restricted Stock.

(a) Award. In consideration of Participant’s agreement to commence employment
and continue in the employ of or service to the Company and for other good and
valuable consideration which the Committee has determined exceeds the aggregate
par value of the Shares, effective as of the Grant Date, the Company has issued
to Participant the Shares. Participant is an Employee, Director or Consultant of
the Company or a Subsidiary of the Company.

(b) Book Entry Form. At the sole discretion of the Company, the Shares will be
evidenced by documenting the Shares in either (i) uncertificated form, with the
Shares recorded in the name of Participant in the books and records of the
Company’s transfer agent with appropriate notations regarding the restrictions
on transfer and risk of forfeiture imposed pursuant to this Agreement; or
(ii) certificate form pursuant to the terms of Sections 2.1(c) and (d) hereof.

(c) Legend. Certificates representing Shares issued pursuant to this Agreement
shall, until all Restrictions (as defined below) imposed pursuant to this
Agreement lapse or shall have been removed and the Shares shall thereby have
become vested or the Shares represented thereby have been forfeited hereunder,
bear the following legend (or such other legend as shall be determined by the
Committee):

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN VESTING
REQUIREMENTS AND MAY BE SUBJECT TO FORFEITURE UNDER THE TERMS OF A RESTRICTED
STOCK AGREEMENT BY AND BETWEEN CODEXIS, INC. AND THE REGISTERED OWNER OF SUCH
SHARES, AND SUCH SHARES MAY NOT BE, DIRECTLY OR INDIRECTLY, OFFERED,

 

A-3



--------------------------------------------------------------------------------

TRANSFERRED, SOLD, ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF
UNDER ANY CIRCUMSTANCES, EXCEPT PURSUANT TO THE PROVISIONS OF SUCH AGREEMENT.”

(d) Escrow. The Secretary of the Company or such other escrow holder as the
Committee may appoint may retain physical custody of any certificates
representing the Shares until all of the Restrictions imposed pursuant to this
Agreement lapse or shall have been removed.

(e) Delivery of Certificates Upon Vesting. As soon as administratively
practicable, and, in any event, within sixty (60) days, following the vesting of
any Shares subject to the Award pursuant to Section 2.2(b) hereof, the Company
shall, as applicable, either remove the notations on any Shares subject to the
Award issued in book entry form which have vested or deliver to Participant a
certificate or certificates evidencing the number of Shares subject to the Award
which have vested. Participant (or the beneficiary or personal representative of
Participant in the event of Participant’s death or incapacity, as the case may
be) shall deliver to the Company any representations or other documents or
assurances required by the Company. The Shares with respect to which such
notations have been so removed or certificates so delivered shall no longer be
subject to the Restrictions hereunder. Notwithstanding the foregoing, in the
event Shares cannot be issued pursuant to Section 2.2(e)(i), (ii) and
(iii) hereof, then the Shares shall be issued pursuant to the preceding
sentences as soon as administratively practicable after the Committee determines
that Shares can be issued in accordance with Sections 2.2(e)(i), (ii) and
(iii) hereof.

2.2 Restrictions.

(a) Forfeiture. Upon Participant’s Termination of Service for any or no reason,
any Shares subject to the Award that have not vested in accordance with this
Agreement (after giving effect to any accelerated vesting pursuant to Sections
2.2.(b) or 2.2(c) hereof or any other written agreement or plan between
Participant and the Company) will thereupon be automatically forfeited,
terminated and cancelled as of the applicable termination date without payment
of any consideration by the Company, and Participant, or Participant’s
beneficiary or personal representative, as the case may be, shall have no
further rights hereunder. Subject to Sections 2.2(b) and 2.2(c) hereof or this
Section 2.2(a), no portion of the Award which has not become vested as of the
date on which Participant incurs a Termination of Service shall thereafter
become vested. For purposes of this Agreement, “Restrictions” shall mean the
restrictions on sale or other transfer set forth in Section 3.5 hereof and the
exposure to forfeiture set forth in this Section 2.2(a).

(b) Vesting and Lapse of Restrictions. Subject to Sections 2.2(a) and 2.2(c)
hereof, the Shares subject to the Award shall vest and Restrictions shall lapse
in accordance with the vesting schedule set forth on the Grant Notice,
contingent upon Participant’s continued employment or services through such
dates. The vesting of the Shares subject to the Award may be accelerated by the
Administrator at such times and in such amounts as it shall determine in its
sole discretion, as otherwise provided for in this Agreement or as set forth in
a written agreement between the Company and Participant.

(c) Acceleration of Vesting. Notwithstanding Sections 2.2(a) and 2.2(b) hereof,
if a Change in Control occurs and the Award is not assumed or substituted by a
successor corporation in accordance with Section 3.1 hereof, then immediately
prior to the consummation of such Change in Control, all forfeiture restrictions
on the Award shall lapse in accordance with Section 3.1 hereof.

(d) Tax Withholding. Notwithstanding any other provision of this Agreement
(including without limitation Section 2.1(b) hereof), no new certificate shall
be delivered to Participant or

 

A-4



--------------------------------------------------------------------------------

his or her legal representative and no notation on the books and records shall
be removed unless and until Participant or his or her legal representative shall
have paid to the Company the full amount of all federal and state withholding or
other taxes applicable to the taxable income of Participant resulting from the
grant of Shares or the lapse or removal of the Restrictions. Such payment shall
be made in such form of consideration acceptable to the Company which may, in
the sole discretion of the Company, include:

(i) Cash or check;

(ii) Surrender of shares of Stock (including, without limitation, shares of
Stock subject to the Award that would otherwise be vesting) held for such period
of time as may be required by the Committee in order to avoid adverse accounting
consequences and having a Fair Market Value on the date of delivery equal to the
aggregate payment required; or

(iii) Other property acceptable to the Company in its sole discretion
(including, without limitation, through the delivery of a notice that
Participant has placed a market sell order with a broker with respect to shares
of Stock for which the Restrictions are then subject to lapse, and that the
broker has been directed to pay a sufficient portion of the net proceeds of the
sale to the Company in satisfaction of its withholding obligations; provided
that payment of such proceeds is then made to the Company upon settlement of
such sale).

The Company shall not be obligated to deliver any new certificate representing
Shares to Participant or Participant’s legal representative or enter such Share
in book entry form unless and until Participant or Participant’s legal
representative shall have paid or otherwise satisfied in full the amount of all
federal, state and local taxes applicable to the taxable income of Participant
resulting from the grant of the Award or the issuance of Shares hereunder.

2.3 Conditions to Delivery of Stock. Subject to Section 2.1 hereof, the Shares
issued under this Award, or any portion thereof, may be either previously
authorized but unissued shares of Stock, treasury shares of Stock or issued
shares of Stock which have been reacquired by the Company on the open market.
Such Shares shall be fully paid and nonassessable.

2.4 Rights as Stockholder. The holder of the Award shall not be, nor have any of
the rights or privileges of, a stockholder of the Company, including, without
limitation, any dividend rights and voting rights, in respect of any Shares
unless and until such Shares shall have been actually issued by the Company and
held of record by such holder (as evidenced by the appropriate entry on the
books of the Company or of a duly authorized transfer agent of the Company). No
adjustment will be made for a dividend or other right for which the record date
is prior to the date the Shares are issued, except as provided in Section 3.1
hereof.

ARTICLE III.

OTHER PROVISIONS

3.1 Change in Control.

(a) In the event that the successor corporation in a Change in Control refuses
to assume or substitute for the Award upon a Change in Control, the Award shall
become fully vested and all Restrictions on the Award shall lapse, in each case,
as of immediately prior to the consummation of such Change in Control.

 

A-5



--------------------------------------------------------------------------------

(b) The existence of the Grant Notice, Agreement and the Award shall not affect
or restrict in any way the right or power of the Company or the stockholders of
the Company to make or authorize any adjustment, recapitalization,
reorganization or other change in the Company’s capital structure or its
business, any merger or consolidation of the Company, any issue of stock or of
options, warrants or rights to purchase stock or of bonds, debentures, preferred
or prior preference stocks whose rights are superior to or affect the Stock or
the rights thereof or which are convertible into or exchangeable for Stock, or
the dissolution or liquidation of the company, or any sale or transfer of all or
any part of its assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.

3.2 Administration. The Committee shall have the power to interpret this
Agreement and to adopt such rules for the administration, interpretation and
application of this Agreement as are consistent therewith and to interpret,
amend or revoke any such rules. All actions taken and all interpretations and
determinations made by the Committee in good faith shall be final and binding
upon Participant, the Company and all other interested persons. No member of the
Committee or the Board shall be personally liable for any action, determination
or interpretation made in good faith with respect to this Agreement or the
Award.

3.3 Tax Consultation. Participant understands that Participant may suffer
adverse tax consequences in connection with the Shares issued pursuant to this
Award (and the shares issuable with respect thereto). Participant represents
that Participant has consulted with any tax consultants Participant deems
advisable in connection with the Award and the issuance of Shares with respect
thereto and that Participant is not relying on the Company for any tax advice.

3.4 Tax-Related Items. Participant agrees to indemnify and keep indemnified the
Company, any Subsidiary and his/her employing company, if different, from and
against any liability for or obligation to pay any liability for income tax,
withholding tax and any other employment related taxes, employee’s national
insurance contributions or employer’s national insurance contributions or
equivalent social security contributions in any jurisdiction (collectively,
“Tax-Related Items”) that is attributable to (a) the grant, or any benefit
derived by Participant from, the Award, (b) the issuance to Participant of the
Shares or (c) the disposal of the Shares.

3.5 Restricted Stock Not Transferable. During the lifetime of Participant, until
the Restrictions lapse, this Award and the rights and privileges conferred
hereby will not be transferred, assigned, pledged or hypothecated in any way
(whether by operation of law or otherwise) and will not be subject to sale under
execution, attachment or similar process. Upon any attempt to transfer, assign,
pledge, hypothecate or otherwise dispose of the Award, or any right or privilege
conferred hereby, or upon any attempted sale under any execution, attachment or
similar process, the Award and the rights and privileges conferred hereby
immediately will become null and void. Notwithstanding anything herein to the
contrary, this Section 3.5 shall not prevent transfers by will or applicable
laws of descent and distribution.

3.4 Binding Agreement. Subject to the limitation on the transferability of this
Award contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

3.5 Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s principal office, and any notice to be given to
Participant shall be addressed to Participant at Participant’s last address
reflected on the Company’s records. By a notice given pursuant to this
Section 3.7, either party may hereafter designate a different address for
notices to be given to that party. Any notice shall be deemed

 

A-6



--------------------------------------------------------------------------------

duly given when sent via email or when sent by certified mail (return receipt
requested) and deposited (with postage prepaid) in a post office or branch post
office regularly maintained by the United States Postal Service.

3.6 Titles. Titles provided herein are for convenience only and are not to serve
as a basis for interpretation or construction of this Agreement.

3.7 Governing Law; Severability. The laws of the State of Delaware shall govern
the interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.

3.8 Conformity to Securities Laws. Participant acknowledges that this Agreement
is intended to conform to the extent necessary with all provisions of the
Securities Act and the Exchange Act and any and all regulations and rules
promulgated by the Securities and Exchange Commission thereunder, and state
securities laws and regulations. Notwithstanding anything herein to the
contrary, the Award is granted, only in such a manner as to conform to such
laws, rules and regulations. To the extent permitted by applicable law, this
Agreement shall be deemed amended to the extent necessary to conform to such
laws, rules and regulations.

3.9 Amendments, Suspension and Termination. This Agreement may be wholly or
partially amended or otherwise modified, suspended or terminated at any time or
from time to time by the Committee or the Board, provided, that, except as may
otherwise be provided herein, no amendment, modification, suspension or
termination of this Agreement shall adversely effect the Award in any material
way without the prior written consent of Participant.

3.10 Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, this Agreement shall be binding upon
Participant and his or her heirs, executors, Committees, successors and assigns.

3.11 Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of this Agreement, if Participant is subject to Section 16 of the
Exchange Act, the Award, the Shares and this Agreement shall be subject to any
additional limitations set forth in any applicable exemptive rule under
Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of the
Exchange Act) that are requirements for the application of such exemptive rule.
To the extent permitted by applicable law, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.

3.12 Tax Withholding and Section 83(b) Election. Participant understands that
Section 83(a) of the Internal Revenue Code taxes as ordinary income the
difference between the amount, if any, paid for the Shares and the Fair Market
Value of such Shares at the time the Restrictions on such Shares lapse.
Participant understands that, notwithstanding the preceding sentence,
Participant may elect to be taxed at the time of the Grant Date, rather that at
the time the Restrictions lapse, by filing an election under Section 83(b) of
the Code (an “83(b) Election”) with the Internal Revenue Service within thirty
(30) days of the Grant Date. In the event Participant files an 83(b) Election,
Participant shall provide the Company a copy thereof prior to the expiration of
such thirty (30) day period. Participant understands that in the event an 83(b)
Election is filed with the Internal Revenue Service within such time period,
Participant will recognize ordinary income in an amount equal to the difference
between the amount, if any, paid for the Shares and the Fair Market Value of
such Shares as of the Grant Date. Participant further understands that an
additional copy of such 83(b) Election form should be filed with his or her
federal income tax return for the calendar year in which the date of this
Agreement falls. Participant acknowledges that the

 

A-7



--------------------------------------------------------------------------------

foregoing is only a summary of the effect of United States federal income
taxation with respect to the Award hereunder, and does not purport to be
complete. PARTICIPANT FURTHER ACKNOWLEDGES THAT THE COMPANY IS NOT RESPONSIBLE
FOR FILING PARTICIPANT’S 83(b) ELECTION, AND THE COMPANY HAS DIRECTED
PARTICIPANT TO SEEK INDEPENDENT ADVICE REGARDING THE APPLICABLE PROVISIONS OF
THE INTERNAL REVENUE CODE, THE INCOME TAX LAWS OF ANY MUNICIPALITY, STATE OR
FOREIGN COUNTRY IN WHICH PARTICIPANT MAY RESIDE, AND THE TAX CONSEQUENCES OF
PARTICIPANT’S DEATH.

PARTICIPANT HEREBY ASSUMES ALL RESPONSIBILITY FOR FILING PARTICIPANT’S 83(b)
ELECTION AND PAYING ANY TAXES RESULTING FROM SUCH ELECTION OR FROM FAILURE TO
FILE THE ELECTION AND PAYING TAXES RESULTING FROM THE LAPSE OF THE RESTRICTIONS
ON THE UNVESTED SHARES.

PARTICIPANT UNDERSTANDS THAT PARTICIPANT MAY SUFFER ADVERSE TAX CONSEQUENCES AS
A RESULT OF PARTICIPANT’S PURCHASE OR DISPOSITION OF THE SHARES AND PARTICIPANT
REPRESENTS THAT PARTICIPANT IS NOT RELYING ON THE COMPANY FOR ANY TAX ADVICE.

3.14 Not a Contract of Employment. Nothing in this Agreement or in the Grant
Notice shall confer upon Participant any right to continue to serve as an
employee or other service provider of the Company or any of its Subsidiaries.

3.15 Entire Agreement. The Grant Notice and this Agreement constitute the entire
agreement of the parties and supersede in their entirety all prior undertakings
and agreements of the Company and Participant with respect to the subject matter
hereof.

3.16 Limitation on Participant’s Rights. This Award confers no rights or
interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Company as to amounts payable and
shall not be construed as creating a trust. Neither this Agreement nor any
underlying program, in and of itself, has any assets. Participant shall have
only the rights of a general unsecured creditor of the Company with respect to
amounts credited and benefits payable, if any, with respect to the Shares
issuable hereunder.

 

A-8



--------------------------------------------------------------------------------

EXHIBIT B

TO JOHN NICOLS RESTRICTED STOCK GRANT NOTICE

CONSENT OF SPOUSE

I,                             , spouse of John J. Nicols, have read and approve
the foregoing Agreement. In consideration of issuing to my spouse the shares of
the common stock of Codexis, Inc. set forth in the Agreement, I hereby appoint
my spouse as my attorney-in-fact in respect to the exercise of any rights under
the Agreement and agree to be bound by the provisions of the Agreement insofar
as I may have any rights in said Agreement or any shares of the common stock of
Codexis, Inc. issued pursuant thereto under the community property laws or
similar laws relating to marital property in effect in the state of our
residence as of the date of the signing of the foregoing Agreement.

 

Dated:             ,           

 

  Signature of Spouse

 

B-1